          Case 1:19-cr-00521-PKC Document 102 Filed 11/05/20 Page 1 of 1




                                      SOUTHERN                NEW YORK
                                                                                               Nov 05 2020


                                                                                19 Cr. 521(PKC)
                                                           Honorable P. Kevin Castel
Peter Bright,                  Defendant.


                            the defendant, Peter Bright

             ✔


                                      11/04/20

                                                      ✔

                                                                                          ✔




                 November 5, 2020
      Alexander N. Li, Esq.
      U.S. Attorney's Office
      Southern District of New York
      One St. Andrew's Plaza
      New York NY 10007




  ✔
                                                 ✔
                                                          03/16/20

                                                 ✔
                                                          11/04/20




                                                                                  November 5, 2020
